Dissenting Opinion by
Montgomery, J.:
The arrest in this case was admittedly unlawful since the warrant was not based on a sufficient com*147plaint. Therefore, it was properly resisted. I cannot justify a conviction on the assumption that appellant had no knowledge of the fact that the complaint had not been signed by his wife. It is just as reasonable to assume that he knew his wife had not gone to the office of the Justice of the Peace to swear out a warrant.
The appellant was found not guilty of the charge of assault and battery. I would grant his motion in arrest of judgment and discharge him on the charge of resisting arrest.
Therefore, I respectfully dissent.